Citation Nr: 1646386	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  12-07 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for onychomycosis.

2.  Entitlement to service connection for a skin disorder other than onychomycosis.

3.  Entitlement to service connection for a foot disorder, to include bilateral pes planus.

4.  Entitlement to service connection for sleep apnea, including as secondary to service-connected posttraumatic stress disorder.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for a low back disorder.

9.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder.

10.  Entitlement to an initial compensable evaluation for erectile dysfunction.

11.  Entitlement to an evaluation in excess of 10 percent for right upper extremity peripheral neuropathy prior to November 26, 2013.

12.  Entitlement to an evaluation in excess of 20 percent for right upper extremity peripheral neuropathy beginning November 26, 2013.

13.  Entitlement to an evaluation in excess of 10 percent for left upper extremity peripheral neuropathy prior to November 26, 2013.

14.  Entitlement to an evaluation in excess of 20 percent for left upper extremity peripheral neuropathy beginning November 26, 2013.

15.  Entitlement to an evaluation in excess of 10 percent for right lower extremity peripheral neuropathy prior to January 31, 2013.

16.  Entitlement to an evaluation in excess of 20 percent for right lower extremity peripheral neuropathy beginning January 31, 2013.

17.  Entitlement to an evaluation in excess of 10 percent for left lower extremity peripheral neuropathy prior to January 31, 2013.

18.  Entitlement to an evaluation in excess of 20 percent for left lower extremity peripheral neuropathy beginning January 31, 2013.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, and February 2012, April 2012, and July 2013 rating decisions by the VA RO in Columbia, South Carolina.

During the course of this appeal, the Veteran filed a claim for entitlement to a total disability rating based on individual unemployability (TDIU) due to his service-connected disabilities.  In July 2014, the Veteran expressly withdrew this claim.  As such, this issue is not currently before the Board and will not be discussed herein.

In light of the award of benefits below, the Board has split the skin disorder claim into a claim for onychomycosis and for a skin disorder other than onychomycosis.  The issues of entitlement to service connection for a skin disorder other than onychomycosis, low back disorder, sleep apnea, bilateral hearing loss, and hypertension, along with the issues of entitlement to increased ratings for posttraumatic stress disorder (PTSD), right and left upper extremity peripheral neuropathy, and right and left lower extremity peripheral neuropathy are addressed in the Remand section of the decision below.  


FINDINGS OF FACT

1.  The Veteran's currently diagnosed onychomycosis is aggravated by his service-connected diabetes mellitus.

2.  The Veteran's current tinnitus cannot be reasonably disassociated from his military service.

3.  There is no evidence of an in-service incurrence or aggravation of a disease or injury to which the Veteran's current foot disorder may be related.

4.  Erectile dysfunction is manifested by impotency without deformity of the penis; special monthly compensation (SMC) based on loss of use of a creative organ has been awarded.


CONCLUSIONS OF LAW

1.  The criteria for service connection for onychomycosis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for service connection for a foot disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The criteria for an initial compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
 
Service Connection

Service connection may be established for a disability resulting from personal injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish service connection for a present disability, the Veteran must show the existence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be also established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); see also 38 C.F.R. § 3.310(b).

Onychomycosis

The record reflects that in February 2012, the Veteran filed a claim for service connection for rash on head, legs, and feet due to Agent Orange Exposure.  Service treatment records note that in February 1966, the Veteran was seen for a rash around his neck.  He was noted to have mild pruritus and early folliculitis on the neck.  The Veteran's November 1967 Report of Medical Examination at separation examination noted a normal clinical evaluation of the skin.  The Veteran answered "yes" regarding whether he had or ever had skin diseases on his November 1967 Report of Medical History, and the physician's summary noted that he had a "Skin Disease Urinary Dx's." 

The Veteran's claims file includes VA treatment records which note diagnoses of skin disorders, to include dermatitis, tinea pedis, xerosis, seborrheic dermatitis, seborrheic keratosis, and onychomycosis.  

The Veteran underwent a VA skin diseases examination in July 2015.  The examiner diagnosed the Veteran with onychomycosis, dermatitis, and eczema.  The examiner found that the Veteran's onychomycosis in his feet was actively present and was also aggravated by his service-connected diabetes mellitus.  The examiner also indicated that eczema and dermatitis was not shown on examination but the diagnoses were based on the topical steroids he was prescribed.  The examiner found that the Veteran's skin problems were "less likely than not" related to service, as there was no active dermatitis skin lesion seen on examination at that time.  The same examiner conducted another VA examination in September 2015, and following an examination of the Veteran and a review of the claims file, found that onychomycosis "appeared to have started in service," but was also aggravated by his service-connected diabetes mellitus.  The examiner indicated that onychomycosis was endemic to most Vietnam veterans due to the conditions that they were exposed to, and "would not dismiss the onychomycosis as non service related."  If onychomycosis was "not found to be proven as service occurring," it was aggravated by diabetes to a degree in which healing was usually impossible due to the body's inability to fight this infection in the presence of elevated glucose levels.  

The Board finds that onychomycosis is not related on a direct basis to the Veteran's military service.  There is no evidence of onychomycosis in the service treatment records, and the 2015 examiner's statement that onychomycosis was endemic to most Vietnam veterans, his opinion did not state that the Veteran's current onychomycosis was due to his service based on the facts in this case.  Beausoleil v. Brown, 8 Vet. App. 459 (1996) (holding that an opinion that contains only a generic statement about the possibility of a link between an event service and a current disorder is speculative).  Service connection may not be based on a resort to speculation or even remote possibility.  See 38 C.F.R. § 3.102.  Despite the speculative nature of the VA examiner's opinion regarding the direct relationship of onychomycosis to service, the examiner's July 2015 and September 2015 opinions support the conclusion that the Veteran's onychomycosis is aggravated by his service-connected diabetes mellitus.  There are no opinions to the contrary.  Accordingly, service connection for onychomycosis is warranted as secondary to the Veteran's service-connected diabetes mellitus.  38 C.F.R. § 3.310.  

Tinnitus

The Veteran contends that his current tinnitus began during active service; specifically, he asserts that he was exposed to acoustic trauma while serving in the Republic of Vietnam.  The Veteran stated that he was exposed to artillery noise and small arms fire.  He also indicated that he was exposed to constant aircraft bombing raids.   

The Veteran reports that he experiences a high-pitched ringing in the ears.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, the existence of a present disability is met for tinnitus.

Service treatment records are negative for complaints, treatment, or a diagnosis of tinnitus.  The Veteran's Form DD 214 shows a military occupational specialty of a cook.  However, the Board finds the Veteran was exposed to noise in service as his Form DD 214 shows that he was the recipient of several awards, including the Vietnam Service Medal with Bronze Star, which indicates that he was engaged in combat with the enemy.  38 U.S.C.A. § 1154 (West 2014).
 
Regarding the etiology of the Veteran's tinnitus, a July 2010 VA examiner indicated that the Veteran did not report any tinnitus, but complained of a periodic clogged sensation and popping which was related to a left eustachian tube malfunction.  The examiner did not review the claims file, and indicated it was not "likely not needed" as it was reviewed by the examiner in a previous December 2009 VA examination, and was unchanged.  However, the examiner, in not reviewing the claims file, did not consider October 2008 and April 2010 VA treatment records, which note the Veteran having complained of worsening tinnitus, which he described as a continuous roaring sound.  The records also indicate the Veteran having a history of loud noise exposure during service, no surgeries, and no other trauma or family history.  Consequently, as the examiner's opinion was not based on a consideration of the relevant evidence and an accurate history, the opinion lacks probative weight.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (finding that a medical opinion based on an inaccurate factual premise is not probative).  Also, a February 2013 VA examiner could not provide an opinion regarding the etiology of the Veteran's tinnitus as the claims file was not provided for review.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).   

The Veteran stated in his June 2006 claim that while in Vietnam, he was exposed to noise from both artillery and small arms fire.  He began to experience ringing in the ears during service, and his symptoms have gotten worse over the years.  His statements as to this regard are competent evidence to establish that tinnitus began in service and has continued since that time.  Charles v. Principi, 16 Vet. App. 370 (2002).  Moreover, the Board finds the Veteran's statements as to the onset and the continuing symptoms of tinnitus credible.

Based on the foregoing, and resolving all doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Foot Disorder

The Veteran is seeking service connection for a bilateral foot disorder, to include bilateral pes planus.  

Post-service VA treatment records indicate diagnoses of various foot disorders.  A December 2003 record notes metatarsalgia in the left foot, January 2004 x-rays show slight hallux valgus, and November 2005 treatment records note "flat feet." X-rays from January 2012 show bilateral inferior calcaneal spurs and mild degenerative changes of the midfoot.  As such, the Board finds that the record establishes a current disability for purposes of service connection.

The Veteran's service treatment records do not document any complaints of, or treatment for, a foot disorder, including pes planus.  The Veteran's November 1967 Report of Medical Examination at separation examination noted a normal clinical evaluation of the feet, and he answered "no" regarding whether he had or ever had foot trouble in his November 1967 Report of Medical History.  

The Veteran's statements are competent evidence about what he experiences; for example, his statements are competent to discuss pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran has not reported any in-service symptoms, treatment, or diagnosis to which any current foot disorder could be related, or otherwise provided a basis upon which he believed service connection was warranted.  He simply submitted a claim of entitlement to service connection for bilateral pes planus.  The Veteran has not offered any lay statements as to why he believes his foot disorder is due to his time in service.

Moreover, there is no evidence that a foot disorder, including arthritis, was manifested in the first year following the Veteran's discharge from service in January 1967.  There is no evidence of a foot disorder until approximately 2003, many years after military service.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Consequently, service connection on the basis that such became manifest in service and persisted or on a presumptive basis as a chronic disease is not warranted.

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a bilateral foot disorder, to include pes planus.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).

The Veteran is seeking an initial compensable evaluation for his service-connected erectile dysfunction.  Under 38 C.F.R. § 4.115b, Diagnostic Code 7522, a 20 percent rating is assigned for deformity of the penis with loss of erectile power.  The Rating Schedule authorizes the assignment of a noncompensable rating in every instance in which the Rating Schedule does not provide for such a rating and the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2015).

SMC has been awarded SMC for loss or loss of use of a creative organ.  38 U.S.C.A. § 1114(k) (West 2014); 38 C.F.R. § 3.350(a)(1) (2015).  Based on the above, resolution of this appeal ultimately turns on whether the Veteran has deformity of his penis in addition to the loss of erectile power on account of his erectile dysfunction.

In this case, while the Veteran experiences loss of erectile power, there is no indication in the medical evidence of record, nor has the Veteran asserted, that he has a deformity of the penis.  Accordingly, he is not entitled to a compensable rating for erectile dysfunction.  While the Veteran is noted to have a voiding dysfunction, the January 2012 VA examiner found that it was secondary to his service-connected radical prostectomy, not to erectile dysfunction.  The Board has also considered the applicability of other diagnostic codes for rating the Veteran's erectile dysfunction, but finds that no other diagnostic code provides a basis for higher rating, as the Veteran's disability has not been shown to involve any factors that warrant evaluation under any other provision of the Rating Schedule.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 
 
The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 
 
The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected erectile dysfunction was evaluated as a disease or injury of the spine pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7522, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  The Veteran's erectile dysfunction is manifested by unsuccessfully treated loss of erectile power, but without physical deformity of the penis.  A higher evaluation of 20 percent is provided for loss of erectile power and deformity of the penis, but the medical evidence demonstrates that this manifestation is not present in this case.  The rating criteria reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the award of a compensable evaluation for erectile dysfunction, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.


ORDER

Service connection for onychomycosis is granted. 

Service connection for tinnitus is granted.

Service connection for a foot disorder is denied.

An initial compensable evaluation for erectile dysfunction is denied.


REMAND

With regard to the claim for service connection for a skin disorder other than onychomycosis, the Board finds that a remand is necessary to order to obtain a supplemental medical opinion.  As indicated above, the July 2015 VA examiner found that the Veteran's skin problems were "less likely than not related to service" as there was no active dermatitis skin lesion seen on examination at that time.  While the examiner presumed that the Veteran had dermatitis and eczema due to the medications he was prescribed; the examiner did not discuss the other diagnoses of skin conditions in the VA treatment records, including diagnoses of seborrheic dermatitis, xerosis, and seborrheic keratosis in March 2010 and March 2014, and a diagnosis of tinea pedis in November 2013.  The Board notes that the requirement for a current disability is satisfied if there is evidence of the disability at any time during the Veteran's appeal.  McClain v. Nicholson, 21 Vet. App. 319 (2008).

In addition, the VA examiner also did not render an opinion as to whether the Veteran's skin disorder was related to his in-service exposure to herbicides.  The Veteran served in the Republic of Vietnam, and is presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(iii) (2015).  While his diagnoses of skin disorders are not conditions subject to presumptive service connection, service connection due to exposure to herbicides may nevertheless be established on a direct basis.  See 38 C.F.R. § 3.309(e) (2015); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Therefore, a supplemental medical opinion is necessary to determine the etiology of the variously diagnosed skin disorders, other than onychomycosis.

The Veteran is also seeking service connection for a low back disorder.  The medical evidence of record shows that the Veteran was diagnosed with osteoarthritis of the facet joints at L4-5 during a June 2004 VA examination and severe facet arthropathy L4-5 after a November 2010 magnetic resonance imaging scan (MRI).  VA treatment records also show a diagnosis of degenerative joint disease of the lumbar spine.  The Veteran stated in his June 2006 claim for service connection, the Veteran stated that he injured his low back while performing his duties as a stretcher bearer in Vietnam.  As indicated above, the Veteran's Form DD 214 shows that the Veteran was the recipient of several awards, including the Vietnam Service Medal with Bronze Star.  Pursuant to 38 U.S.C.A. § 1154 (b), combat veterans may establish service incurrence of a disease or injury through satisfactory lay or other evidence which is consistent with the circumstances, conditions or hardships of service, even in the absence of official record of such incurrence.  See also 38 C.F.R. § 3.304 (d).

The Veteran has not yet been afforded a VA examination in conjunction with his claim, and there are no medical opinions regarding the etiology of the Veteran's low back disorder of record.  As there is competent evidence of a current low back disability, evidence suggesting that the disability may be related to service; and insufficient competent evidence of file to decide the claim, a VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran also seeks service connection for sleep apnea, including as secondary to his service-connected posttraumatic stress disorder (PTSD).  In conjunction with his claim, the Veteran was afforded a VA examination in July 2015.  The examiner stated that PTSD was not a risk factor or an aggravating factor for sleep apnea, but provided no rationale or supporting data for this conclusion.  Thus, the Board finds that a remand for a new VA examination and medical opinion with a complete rationale is necessary in this case.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).     

Regarding the claim for service connection for bilateral hearing loss, the claims file contains VA audiology treatment records from April 2010, April 2013, and May 2013, as well as a July 2010 VA examination report, that note that the Veteran's hearing was tested.  However, the VA audiogram reports are not of record.  Therefore, the audiograms from the April 2010, April 2013, and May 2013 VA audiology treatment, along with the audiogram from the July 2010 VA examination should be associated with the claims file.

Concerning the Veteran's claim for service connection for hypertension, the Veteran last underwent a VA examination in December 2008.  The examiner diagnosed hypertension, but found that it was not related to the Veteran's service-connected diabetes, as the Veteran developed hypertension 25 years before developing diabetes.  The examiner also indicated that the Veteran's diabetes did not aggravate his hypertension.  As the examiner provided no rationale for the opinion that the Veteran's hypertension was not aggravated by his service-connected diabetes, the Board finds that the December 2008 VA examination is inadequate.  A new examination is necessary on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that once VA undertakes an examination, even if not required to do so, an adequate one must be produced).

The Veteran is also seeking an initial evaluation in excess of 50 percent for his service-connected PTSD.  The Veteran has indicated that he sought VA treatment for his PTSD, and the most recent VA treatment records in the file include psychiatric records from March 2015, where the Veteran complained of nightmares and constantly focusing on snakes.  May 2015 VA treatment records also indicate that the Veteran was to be seen for followup and for individual sessions with the social worker in June 2015, but these records are not associated with the claims file.  As there may be additional relevant VA treatment records that have not been associated with the claims file, remand is required to obtain updated VA treatment records.  

Regarding the claims for increased ratings for peripheral neuropathy of the bilateral upper and lower extremities, the Veteran was last examined in November 2013, over three years ago.  Subsequent to this examination, VA treatment records indicate that diagnoses of peripheral neuropathy in the upper and lower extremities, but there are no records that specifically document the current severity of these disorders.  Therefore, the Board finds that remand is necessary for a new VA examination.  Allday v. Brown, 7 Vet. App. 517 (1995) (holding that where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination). 

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims. Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of the Veteran's response, the RO must attempt to obtain: 

(a)  Copies of any VA audiological evaluations, specifically the audiograms showing puretone threshold and speech recognition scores, from April 2010, April 2013, and May 2013 VA audiology treatment, along with the audiogram from the July 2010 VA examination.

(b)  All VA treatment records from June 2015 to present.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the RO must obtain a supplemental medical opinion from the VA examiner who issued the July 2015 and September 2015 VA opinions.  If the examiner is not available, the requested supplemental opinion must be provided by another examiner, with an examination of the Veteran performed only if deemed necessary by the examiner providing the opinion.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

Following a review of the records, the VA examiner must render a supplemental opinion addressing and reconciling all previously diagnosed skin disorders, other than onychomycosis, in the VA treatment records, to include seborrheic dermatitis, xerosis, seborrheic keratosis, and tinea pedis.  The examiner is reminded that the requirement of a current disability is satisfied if demonstrated at the time of the claim or while the claim is pending.  

The examiner must provide an opinion as to whether any of these previously diagnosed skin disorders are related to the Veteran's military service, to include as due to herbicide exposure in service.  In doing so, the examiner must discuss the service treatment records, which indicate that in February 1966, the Veteran was seen for a rash around his neck, and was noted to have mild pruritus and early folliculitis on the neck.  In addition, the examiner may not rely solely on the fact that certain skin disorders are not on the presumptive list of diseases associated with Agent Orange exposure.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The Veteran must be afforded the appropriate examination to determine whether a low back disorder is related to his military service.  The Veteran's electronic claims file and all other electronic records must be made available to an appropriate examiner, and the examiner must indicate that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any currently or previously diagnosed low back disorder is related to his military service, including as due to the Veteran's duties as a stretcher bearer in Vietnam.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The Veteran must also be afforded the appropriate examination to determine whether sleep apnea is related to his military service, or to a service-connected disability.  The Veteran's electronic claims file and all other electronic records must be made available to an appropriate examiner, and the examiner must indicate that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any currently or previously diagnosed sleep apnea is related to his military service.  

The examiner must also provide an opinion as to whether any currently or previously diagnosed sleep apnea is due to or aggravated by the Veteran's service-connected disabilities, to include PTSD.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5.  The Veteran must also be afforded the appropriate examination to determine whether hypertension is related to his military service, or to a service-connected disability.  The Veteran's electronic claims file and all other electronic records must be made available to an appropriate examiner, and the examiner must indicate that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any currently or previously diagnosed hypertension is related to his military service or aggravated by a service-connected disorder.  

The examiner must also provide an opinion as to whether any currently or previously diagnosed hypertension is due to or aggravated by the Veteran's service-connected disabilities, to include diabetes mellitus.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

6.  The Veteran must be afforded an appropriate VA neurological examination to determine the current severity of his service-connected upper and lower bilateral peripheral neuropathy.  The electronic claims file, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail. 

The examiner must comment on the severity of the Veteran's service-connected peripheral neuropathy of the right and left upper extremities and the right and left lower extremities.  Particularly, the examiner the examiner must indicate whether the neurological symptoms result in complete or incomplete paralysis of any nerve.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe, with the provision that wholly sensory involvement must be characterized as mild, or at most, moderate.  The examiner must state upon what specific evidence each determination is based.

If medically possible, the examiner must identify which symptoms are attributable to the Veteran's service connected peripheral neuropathy of the right and left upper extremities and the right and left lower extremities, and which symptoms are attributable to any non-service connected disorders.  Furthermore, the examiner must comment on the effects of the Veteran's left and right lower extremity peripheral neuropathy on his occupational functioning and daily activities.

7.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  The examination reports must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

9.  After completing the above actions, and any additional development deemed necessary for the issues on appeal, the RO must readjudicate the Veteran's claims.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


